Opinion by
Mr. Justice Elkin,
The fund for distribution represents the income from real estate accumulated during the minority of the beneficiary who was living at the time of the death of the testator. It was not an unlawful accumulation of income under the act of 1853 because this act did not forbid an accumulation for the benefit of a minor during an existing minority. The provision for accumulation in the will of the testator during the minority of his granddaughter is not forbidden by the act and is clearly within the exception to the general rule. We entirely agree with the contention of the learned counsel for appellee, that the income vested in the beneficiary, as it accrued, although it was not payable to her until she arrived at the age of 21 years. The corpus was real estate devised in trust primarily for the benefit of the granddaughter. The trustee was required to pay the rents, issues, income and profits to the granddaughter, or her lawful issue, annually, during her natural life, payment to commence “upon her or her said issue attaining the age of twenty-one years.” She has attained the age of 21 years and the trustee is accounting for the income accumulated during her minority: The clear intention of the testator was to give the income to *559the granddaughter if living at that time, and if not then living her lawful issue were to take as beneficiaries. This case in principle is on all fours with Penrose’s Appeal, 102 Pa. 448. For the purposes of the present case it is unnecessary to consider the numerous questions raised by the thirty assignments of error set out in the paper book of appellant. We are dealing with the account of the trustee and the fund for distribution represents accumulated income. There is no other question properly before the court. The testator directed this income to be paid to the granddaughter and she is in court demanding it. The auditing judge directed that she should have it and this disposition of the fund is so clearly right as to make elaborate discussion unnecessary. The facts warranted the surcharge of interest and there is nothing in the record to justify a reversal on this ground.
The title to the real estate is not involved in this proceeding and we do not therefore pass on it. That question, if it be one, can be raised by the proper parties in a proper proceeding.
Decree affirmed at the cost of appellant.